Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 2-4 and 6-15 are allowable. The restriction requirement filed on 5/3/22, as set forth in the Office action mailed on 11/4/21, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim.  
Claims 5 and 16-20 directed to different species is no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim.
Allowable Subject Matter
Claims 2-21 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art does not teach or suggest the electromagnetic actuating mechanism comprising:
Claim 9: the spring linkage surrounding the soft inner shaft that connects the first and second soft outer members, the spring linkage being capable of linearly compressing and expanding, including along with the remaining limitations of claim 9.
Claim 15: the spring linkage surrounding the soft inner shaft that connects the first and second soft outer members, the spring linkage being capable of linearly compressing and expanding, including along with the remaining limitations of claim 15.
Claim 16: the spring linkage surrounding the soft inner shaft that connects the first and second soft outer members, the spring linkage being capable of linearly compressing and expanding, including along with the remaining limitations of claim 16.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication should be directed to Lisa Homza whose telephone number is (571) 272-3592. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Shawki Ismail can be reached on (571) 272-3985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/Lisa Nhung Homza/
Patent Examiner - Art Unit 2837
May 3, 2022


/SHAWKI S ISMAIL/Supervisory Patent Examiner, Art Unit 2837